445 F.2d 1403
Raymond HILLIARD, Appellant,v.Raymond PROCUNIER et al., Appellees.
No. 25705.
United States Court of Appeals, Ninth Circuit.
August 16, 1971.

Appeal from the United States District Court, Northern District of California; Stanley A. Weigel, Judge.
Raymond Hilliard, in pro. per.
Evelle J. Younger, Cal. Atty. Gen., John T. Murphy, Charles R. B. Kirk, Deputy Attys. Gen., San Francisco, Cal., for appellees.
Before KILKENNY and CHOY, Circuit Judges, and POWELL, District Judge.*
PER CURIAM:


1
Appellant, a state court prisoner, applied to the district court for a writ of habeas corpus. The court examined the transcript of the proceedings at the trial and adopted the findings as complete. We find no error in the court so determining. His conclusions as to the three contentions of defendant are supported by the record.


2
The order denying the writ and dismissing the petition is affirmed.



Notes:


*
 The Honorable Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation